Powell, J.
The defendant was sued on a note, executed by him to the bank of which plaintiffs were the receivers, for $4,317.60, executed January 4, 1907, due January 4, 1908. He pleaded, that this note was made for memorandum purposes only; that it represented the balance due at its date of the total purchase-price of a parcel of land sold on long-time credit; that while it purported to mature January 4, 1908, it was thus executed under an agreement that the indebtedness was really to be paid off at the rate of $65 per month; that on January 4 of each year, according to this agreement, a large note representing the entire unpaid balance of the total indebtedness was to be taken; and, as representing that part of the same debt which was to be paid during the twelve months between the date of the giving and the date of the maturity of the large notes, twelve notes for $65 each were also taken; that on January 4, 1907, in pursuance to and in continuation of *162this arrangement, he gave the notes sued on, and twelve notes for $65 each, maturing consecutively on the 4th of each month until January 4, 1908; that he complied with the terms of payment as to the small notes, pajdng to the bank until it failed, and to the receivers after that time, up to Januar3r 4, 1908; that he then went to the receivers and offered to pay the $65 note due that day, and to give the customary large note for,the balance due, making it mature January 4, 1909, and to execute the twelve smaller notes to represent the monthly pa3'ments for the ensuing year; and that the receivers declined this offer. In his plea he also offered to comply with his alleged oral contract to pay and to continue to pay the debt at the rate of $65 per month. He also asked that the principal of the note sued on be reduced by the amount of the eleven $65 notes which he had paid month by month during the year 1907. The court, struck the entire plea. So far as it attempted to set up the oral agreement by which the note sued on did not express its true maturity, the plea was subject to demurrer. So far as it set up that the twelve $65 notes represented a part of the same indebtedness, and that eleven of these notes had been paid, it was pro tanto good. The plea, taken as a whole, shows with reasonable certainty that these notes were paid at maturity, and that the payments were made to the bank itself until it failed, and then to the receivers. It is sufficiently definite as a plea of payment. Judgment reversed.